AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case {Modif`led) Page l ofl

UNITED STATES DISTRICT COURT
soUTHERN DISTRICT oF CALIFORNIA

United States of America 7 JUDGMENT IN A CRIMINAL CASE
V' (F or Ot°fenses Committed On or Afcer November l, 1987)

Gicel Rodriguez_()livares Case Number: 3:18~mj~23207-JLB

Russom Gebreab
Defendam 's Attorney }

REGISTRATION NO. 81714298

THE DEFENDANT:
pleaded guilty to count(s) 1 Of COIIlplaint

l:l Was found guilty to count(s)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

 

 

Title & Section Nature of Offense Count Number§s)
8:]325 ILLEGAL ENTRY (l\/Iisdemeano_r) l
|:l The defendant has been found not guilty on count(s)
E Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:
TIME SERVED

Assessment: $10 WAIVED |Xl Fine: WAIVED
|E Court recommends USMS, ICE or DI-IS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal
E Court recommends defendant be deported/removed With relative, charged in case d.

lT IS ORDBRED that the defendant shall notify the United States` Attorney for this district Within 30 days

of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attomey of any material change in the defendant‘s economic circumstances

Wednesday, December 19, 2018
Date of lmposition of Sentence

lw<§`-

HoNoRABLE MLLIAM v. oALLo
UNITED sTATEs MAGISTRATE IUDGE

    
 

‘"'“_"_" 1<~9\51 al
c §l"x"l\CT

 

j ' 3;13-mj-23207-JLB

 

